76 F.3d 386
77 A.F.T.R.2d 96-939
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Mari FLEETWOOD, Plaintiff-Appellant,v.UNITED STATES of America;  Debra Ahn, I.R.S. Agent;  PaulBeene, I.R.S. Dist. Director, Defendants-Appellees.
No. 95-35631.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 23, 1996.*Decided Jan. 26, 1996.

Before:  ALARCON, HALL and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Mari Fleetwood appeals pro se the district court's dismissal as untimely of her motion to quash six third party recordkeeper summonses issued by the Internal Revenue Service.   We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
When an IRS summons is issued to a third party recordkeeper, the taxpayer, as a person "entitled to notice of a summons" under 26 U.S.C. § 7609(a), has twenty days from the date of notice to bring a proceeding to quash the summons.   See 26 U.S.C. § 7609(b)(2)(A);  Ponsford v. United States, 771 F.2d 1305, 1309 (9th Cir.1985).   The twenty-day period is jurisdictional.  See Ponsford, 771 F.2d at 1309.


4
We affirm the district court's dismissal as untimely of Fleetwood's petition because she did not move to quash the six summonses within the twenty-day period.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3